Citation Nr: 0903185	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with anxiety as secondary to service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision and February 2003 notice 
of decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied the 
claim on appeal.  The veteran filed a timely Notice of 
Disagreement (NOD) in March 2003 and, subsequently, in June 
2003, the RO provided a Statement of the Case (SOC).  In July 
2003, the veteran filed a timely substantive appeal to the 
Board.  The RO subsequently issued a Supplemental Statement 
of the Case (SSOC) in May 2006

The January 2003 rating decision also denied a claim of 
entitlement to service connection for a right knee injury.  
The veteran appealed this denial.  However, in a May 2006 
rating decision, the RO granted service connection for a 
right knee injury.  As the veteran has not appealed the 
initial rating or effective date assigned, an issue relating 
to a right knee injury is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The veteran requested a hearing before the Board and was 
scheduled for a November 2007 hearing at the RO.  In an 
October 2007 letter, the veteran's service representative 
requested that the hearing be rescheduled.  A notice was 
issued to the veteran in September 2008, informing him of the 
time, date and location of the rescheduled hearing.  The 
record indicates that the veteran did not appear for the 
scheduled hearing in November 2008.  He did not present good 
cause for his failure to appear, nor did he request that the 
hearing be rescheduled.  Therefore, the appeal will be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d).


FINDING OF FACT

The veteran did not have combat duty and the preponderance of 
the competent evidence is against a current diagnosis of 
PTSD.  



CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a September 2002 and May 2004 notice 
letters substantially satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In these letters, the veteran was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim; the information and evidence that 
the VA would seek to provide; the information and evidence 
the claimant was expected to provide; and to provide any 
evidence in his possession that pertained to his claim.  
Specifically, the September 2002 letter notified the veteran 
of the types of evidence required to substantiate a claim for 
service connection secondary to a service-connected disorder; 
and the May 2004 letter advised the veteran of the types of 
proof required for an independent claim for service 
connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this instance, the 
May 2004 VCAA notice was issued after the rating decision on 
appeal.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by the VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to the VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction. (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  The RO cured the timing defect by providing the May 
2004 notice and, subsequently, the RO re-adjudicated the 
veteran's claims, as demonstrated by the May 2006 SSOC.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a re-
adjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a 
re-adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.
The Board notes that these notices did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no rating or effective 
date will be assigned and any questions as to such 
assignments are rendered moot.  

The Board notes that the RO did not provide the veteran with 
specific information regarding service connection for PTSD, 
requesting that the veteran submit evidence regarding his 
alleged in- service stressors, or provide him with a PTSD 
questionnaire.  However, the Board finds this error to be 
harmless because the evidence of the record indicates that 
the veteran and his representative had knowledge of the 
information and evidence required to establish his claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
("(a)ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.").  For example, in a July 
2003 statement, the veteran quoted the diagnostic features of 
PTSD from a VA guide to PTSD, noting that the essential 
feature of the disorder was the development of characteristic 
symptoms following exposure to an extreme traumatic stressor.  
Moreover, during the course of this appeal, the veteran has 
been represented by a Veteran's Service Organization (VSO), 
specifically the Disabled American Veterans, and the Board 
assumes that they are knowledgable on all laws and 
regulations regarding service connection for PTSD.  As such, 
the Board finds that any notice deficiency regarding the PTSD 
criteria is cured by the knowledge of the veteran and his 
representative.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence of 
record indicates that the VA acquired the veteran's service 
medical records to assist the veteran with his claim.  As 
will be noted, the RO made an attempt to secure further 
private medical records by issuing a notice to the veteran 
and his representative, and did not receive any response.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting 
that the veteran cannot passively wait for assistance in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence).  The 
RO also afforded the veteran with two VA PTSD examinations.  
The veteran did not have combat duty and the most recent VA 
psychiatric examination, which was thorough in nature, 
specifically ruled out a current diagnosis of PTSD.  Under 
these circumstances, there is no further duty to provide a 
medical examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3.304(f).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection.

a.  Factual Background.  The veteran essentially contends 
that he incurred the claimed disorder due to (an) incident(s) 
during service.  The evidence of record in this matter 
consists of service medical and personnel records, VA medical 
records, and statements from the veteran.

The veteran's personnel records, specifically his DD Form 
214, Certificate of Release or Discharge from Active Duty, 
notes that the veteran's Primary Specialty Title was 
electrical power production technician.  The veteran's 
service medals and decorations consisted of an Air force Good 
Conduct Medal with Oak Leaf Cluster (given for the dates from 
April 1975 through April 1978); an Air Force Longetivity 
Service Ribbon; and an Air Force Reserves 900-48 award.  
There is no indication of any decorations or medals evincing 
combat duty.
On the veteran's January 1972 service enlistment medical 
examination, the examiner noted no abnormalities.  On the 
veteran's contemporaneous report of his medical history, he 
indicated that he either currently or once had: a head 
injury; had frequent trouble sleeping; dizziness or fainting 
spells; and depression or excessive worry.  The veteran noted 
that he was in a car accident in December 1971.

March 1974 service medical records indicate treatment for low 
back and some left leg pain.  Said treatment began when the 
veteran reported feeling sharp pain in his back several hours 
after lifting a heavy object.  The records indicate that the 
veteran was diagnosed with a lumbosacral sprain and 
prescribed bed rest and medication.  Subsequent medical 
records indicate further low back problems throughout 
service.

A February 1975 VA medical record reported that the veteran 
injured his right knee playing soccer.

Service personnel records, specifically evaluations by his 
superiors, indicate exceptional evaluations throughout the 
veteran's career.  An evaluation for the period from 
September 1975 through August 1976 indicated that the veteran 
spent much of his off-duty time as a coach with the base's 
youth soccer program.  An evaluation for the period from 
September 1976 through January 1977 reported that he was 
acting as a soccer coach or referee for the base's youth 
soccer program, organized coach and referee clinics, and was 
involved with coaching a high school soccer team.  

Service personnel records also indicate that the veteran was 
found, in March 1979, to be in possession of marijuana and to 
be storing a weapon in his dormitory.  The veteran accepted a 
drop in rank and pay as punishment.  

On the veteran's March 1979 service discharge medical 
examination, the examiner noted no abnormalities, except for 
body marks or tattoos, including half circular traumatic 
scars of the forehead.  In a notes section, the examiner 
listed that veteran had a head injury, existing prior to 
service, secondary to an auto accident.  On a contemporaneous 
accounting of his medical history, the veteran reported 
currently or previously having recurrent back pain, but did 
not indicate any troubles with depression, excessive worry, 
or trouble sleeping.    

In a March 1982 VA examination report, the veteran reported 
indicated that he injured his lower back when some power 
cable fell off a truck onto him, twisting and wrenching his 
back.  Later, he felt leg pain as a result.  He reported that 
he could not play soccer anymore because he could not sustain 
running, but he did swim and play softball.  

In a March 2003 statement, the veteran reported that he had 
been treated for years for PTSD, but would spare the RO any 
details regarding his doctor's visits.  He stated that he had 
incurred a knee injury during service while playing for the 
United States Air Force soccer team.  He reported that he was 
never able to play for that soccer team again and that PTSD 
might apply.  He stated that he had feelings about the injury 
because he was never able to play to his previous level 
again.  He noted that his original back injury occurred 
during service when a roll of electrical power cables fell on 
top of him, pinning him to the ground.  At the time, he was 
on an exercise regimen, working in the rain and cold, trying 
to set up a mobile command post.  He reported being in 
immediate pain and calling for help.  At the time, he felt 
feelings of fear due to the dark and cold.  He noted that it 
took a few service members to get the cables off of him.  He 
said that he was taken to sick bay and given bed rest and 
medication. 

The veteran stated that he was not treated for PTSD because 
most symptoms come later in life.  He reported having 
recurring nightmares, moments of excitability, and palpations 
in his chest since the initial injury.  He indicated that he 
would wake up in a cold sweat from dreams of lying on the 
ground, feeling cold and alone for what felt like an 
eternity.  He reported feeling nervous when doing work around 
any trucks ready for unloading or loading.  He said that the 
stress from the ordeal lead to his divorce from his first 
wife because she claimed that he had changed and had become 
hostile, but not violent, towards her and her friends.  He 
associated this with being injured, not being able to fully 
perform, and not having anyone to express his feelings to of 
the guilt and anger he felt being hurt.  He also reported 
having a nervous stomach, and stress in cold wind work areas, 
severe thunderstorms, and muddy or dirty work areas outside.  

In a July 2003 statement, the veteran reported that he felt a 
high level of anxiety due to his service-connected 
lumbosacral strain, having to constantly worry that something 
might fall on him and he would never be able to extricate 
himself.  He also stated that he had recurring images of 
having power cables on top of him, of being stuck in the mud 
with no one around to lift the cables off of him for quite 
some time.  He stated that he had years of medical 
appointments where he complained of experiencing out-of-body 
experiences, flashbacks, nightmares, nervousness, trouble 
breathing, severe sweating, rapid heart rate, and feeling 
that he would collapse.  He believed that these were panic 
attacks and he indicated that he had them on a daily basis.  
He expressed difficulty adapting to stressful working 
conditions and, at times, becoming hostile and a little 
violent.  He indicated that he blamed his mental disorder for 
losing his wife and daughter.  He reported having a very 
enjoyable life, coaching and playing soccer, prior to the 
accident.  

In a February 2004 VA PTSD examination report, the veteran 
reportedly stated that he did not have any citations or 
medals during service.  He reported that he received a letter 
of admonishment for an incident that occurred in Turkey 
involving a rear-end collision with another car.  After the 
incident, ten to fifteen men pulled him out of his car and 
started to beat him.  He indicated that there was a record of 
this incident and that he spent some time in a Turkish jail.  
He reported that he received the letter of admonishment to 
avoid an international incident.  

Regarding his PTSD, the veteran stated that it was related to 
the incident during which the roll of cable fell on top of 
him.  He indicated that, after the cable was lifted from off 
of him, he felt twinges of pain.  Three days later, he could 
not move.  At that time, he saw a doctor and was treated with 
medication and bed rest.  He reported having flashbacks about 
the incident.  He indicated feelings of anger at himself, at 
the incident, and at the military for not taking care of him.  
He said that he avoided thoughts, feelings, or conversations 
about the incident and found it difficult to recall parts of 
the trauma.  He stated that, before the incident, he was 
involved in children's sports and soccer development 
programs; played semi-professional soccer; and enjoyed skiing 
and social activities.  After the incident, he said that he 
did not enjoy these activities, and felt detached and 
estranged from others.  He reported feelings of anxiety when 
seeing anything military-related; periods of irritability; 
and hypervigilance in that he was always looking out for 
danger to himself.  He stated that his mood was good, but 
that he had nothing to look forward to; denied auditory 
hallucinations; visual hallucinations; paranoia; or other 
ideas of reference.  He also denied homicidal or suicidal 
thoughts. 

He reported seeing a "Dr. C" (initial used to protect 
privacy; the full name is in the claims file) for four visits 
in the late 1990's due to panic attacks.  He indicated that 
he had been seeing a "Dr. S" for the past five years.  He 
reported that he first sought psychiatric treatment after 
feeling anxiety attacks while driving during rainstorms.  
After the first incident, he was hospitalized at a particular 
hospital's psychiatric unit.  

The examiner's Axis I Diagnosis was PTSD.  In explaining this 
diagnosis, the examiner stated that the veteran reported re-
experiencing symptoms, avoidance and numbing symptoms, and 
arousal symptoms consistent with the disorder.  He noted 
that, unfortunately, he did not have psychiatric collateral 
evidence in the file to aid in interpreting the psychological 
symptoms and that the veteran possibly had multiple 
psychiatric problems.  Although the veteran reported that 
these disorders were related to the incident in service 
involving a cable, the examiner stated that it was difficult 
to confirm or deny this claim, especially without records of 
psychiatric treatment mentioned by the veteran during the 
interview.  

An October 2004 notice was issued by the RO to the veteran 
and his representative, asking him to provide identifying 
information, such as addresses, for the medical examiners and 
hospital mentioned in the February 2004 PTSD examination 
report.  The record indicates that the veteran did not 
respond to this notice.  

In a March 2006 VA PTSD examination, the examiner noted that, 
having reviewed VA records from February 2004 to March 2006, 
a single March 2006 VA medical record indicated that the 
veteran was diagnosed with an anxiety disorder.  During an 
interview, the veteran reportedly stated that he had seen a 
psychiatrist for stress in 1980.  From 2002, he had seen two 
psychiatrists, Dr. C and Dr S.  Also, he had seen a 
psychiatrist and a neurologist since a 2002 motor vehicle 
accident.  The first in-service stressor event he indicated 
was the 1975 incident during which a cable fell on top of 
him, leaving him pinned to the ground for five to ten 
minutes.  He noted that the people who helped him and crowded 
around him were very helpful.  He stated that he was not 
hospitalized after the incident, but placed on bed rest for 
ten days.  After the incident, he would have lumbosacral 
spasms requiring more bed rest.  The other stressor was the 
car accident in Turkey that occurred in 1976.  He remembered 
being beaten by an angry crowd after the incident and being 
jailed for sixteen hours.  

He reported that he played semi-professional soccer from 1975 
to 1979; and continued playing amateur soccer until 1995.  He 
had worked as a power generator supervisor for the city of 
Fresno for the past 16 years.  He stated that he had been 
married for the past sixteen years, that it was a good 
marriage, and that he had a stepdaughter with whom he had a 
good relationship.  

In February 2002, he recalled that he was in a motor vehicle 
accident, during which he was rear-ended in the fog, 
resulting in his head being pushed backwards and breaking the 
window of his pickup truck.  He reported that he had panic 
attacks since that time.  He reported first seeing Dr. C 
after the accident.  He also noted seeing a Dr. "B" for one 
year for PTSD.

When asked by the examiner to relate his worst symptom first, 
the veteran indicated that it was the fear of being left 
alone.  He reported that this fear started after the 2002 
accident and also came from the 1975 event.  His second 
complaint was dizziness from the 2002 accident; and his third 
was migraine headaches he had experienced since 2002.  His 
fourth complaint was panic and anxiety attacks when going 
into inclement, rainy weather; and into crowds or places 
where he lacked control and no air.  He indicated having 
difficulty in closed spaces and always needing to know the 
location of an exit.  He reported that these attacks had 
occurred once a week since 2002.  His fifth complaint was 
anger, aggressive behavior, irritability, and ease of 
frustration, all provoked by loud noises over which he had no 
control.  He indicated that the symptoms of aggression also 
started in 2002.  

He reported having insomnia since 1983, due to feeling alone 
and the lumbosacral surgery he had at that time.  He also 
noted having vivid dreams of being successful in the 
military, then panicking, and losing control.  He did not, at 
first, indicate any dreams related to the 1975 or 1976 
events.  As the interview proceeded to stressor events, the 
veteran indicated having dreams about pulling cables off of 
trucks in the mud.  He also had dreams of unpleasant people 
surrounding him and feelings of helplessness, as he 
remembered from the 1976 incident.

He reported flashbacks involving driving military vehicles in 
the fog, successfully putting power units together, and 
remembering how things went downhill after the 1975 incident.  
He also recalled flashbacks of crowds of people coming to 
help him and nobody doing anything.  

He reported avoiding crowds since the 2002 accident.  He 
denied any sense of detachment, but indicated that he had 
experienced decreased intimacy since the 2002 accident.  He 
denied hypervigilance, but stated that he always knew where 
an exit would be in a room he entered.  He reported being 
startled easily since the mid-1980's.  He reported having 
concentration issues since the 1975 incident.  He reported 
that he would entertain friends at a cabin in the mountains; 
and would attend wine tastings and antique shopping with his 
wife.

The examiner's diagnosis was panic disorder with agoraphobia 
since the 2002 motor vehicle accident.  The examiner noted 
that the veteran's symptoms barely met the criteria involving 
exposure and reexperiencing of a traumatic event, required by 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  Although the veteran did exhibit 
persistent symptoms of increased arousal, the examiner found 
that he did not exhibit the persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness required for a PTSD diagnosis.  In an addendum 
to his report, completed after a review of the claims file, 
the examiner stated that the veteran spontaneously related 
avoidant symptomatology to the 2002 accident rather than the 
in-service stressors.  The examiner also noted many 
discrepancies between the information in the file and the 
history detailed by the veteran during the examination.  For 
example, the examiner indicated that, in the February 2002 VA 
PTSD examination report, the veteran indicated losing 
enjoyment of soccer, skiing and social activities.  However, 
in his March 2006 interview, the veteran reported playing 
soccer on a semi-professional level in the 1970's and on an 
amateur level until the 1990's.  He also indicated, during 
the earlier examination, that he had seen Dr. C in the late 
1990's; but told the March 2006 examiner that he had seen him 
beginning in 2002.  The examiner noted that, in his March 
2003 statement, the veteran reported having nightmares, 
palpations, and stress after the cable incident.  The 
examiner stated that this version of events was inconsistent 
with the history reported by the veteran in March 2006.  In 
his conclusion, the examiner indicated that he could not 
diagnose the veteran as having PTSD because he did not meet 
the criteria, especially the criteria regarding avoidance, 
and that he could not confirm the February 2002 diagnosis 
without further records of psychiatric treatment.  He noted 
that he could not resolve the issue of the diagnosis of PTSD 
and/or confirm without resorting to speculation.  

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).
	
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim for service connection for PTSD.  
The record does not contain any objective medical evidence 
regarding treatment for mental illness outside of the VA PTSD 
examinations performed in recent years.  Although the veteran 
mentioned having received a great deal of treatment for 
mental disorders in his statements to the RO and noted three 
treatment providers during the February 2004 examination, the 
record reflects, in an October 2004 letter, that the veteran 
was made aware of the need to assist the RO in acquiring his 
private medical records for this appeal.  The veteran did not 
respond and has not taken any steps to submit said evidence 
himself.  Therefore, the putative private records have not 
been associated with the claims file.  See Wood, supra 
(noting that the duty to assist is not a one-way street and 
the veteran has to cooperate to protect his interests).  The 
record also indicates that the veteran failed to appear at a 
scheduled Board hearing, at which he could have given further 
evidence in support of his claim or information that would 
have allowed for the acquisition of further evidence, without 
explanation as to good cause.  38 C.F.R. § 20.702(d).  
Because the veteran has not assisted in the acquisition of 
any further records, the Board will determine this case on 
the evidence currently in the record.  See Wood, supra.  

The Board also notes that, in his report, the March 2006 VA 
examiner quoted an additional March 2006 VA medical record 
regarding a diagnosis of an anxiety disorder.  This 
additional record is not associated with the claims file, but 
the Board finds that the examiner's interpretation of the 
record, based on his own medical experience, may be 
considered probative and a remand is not necessary.  Cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (noting that a 
layperson may not give evidence regarding a physician's 
diagnosis because, unlike a physician, a lay person does not 
have medical training).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence).  The Board notes that, in his 
statements, the veteran implied that he has mental disorders 
that are directly related to incidents or injuries in 
service.  However, the veteran's statements, as recorded in 
the record are often inconsistent with other accounts in the 
claims file.  For example, the veteran told the February 2004 
VA PTSD examiner that his only punishment during service was 
a letter of admonishment following a 1976 auto accident in 
Turkey.  The veteran's service personnel records do not 
include such a letter and the veteran's service evaluations 
for the specified time period involved make no mention of the 
accident.  However, the service personnel records indicate 
that the veteran was punished for possession of marijuana and 
keeping a weapon in his dormitory.  The Board notes that the 
veteran failed to inform either interviewer about this 
circumstance.  The Board takes into account other examples of 
inconsistencies as delineated in the March 2006 VA PTSD 
examination.  Considering these discrepancies and those noted 
in the March 2006 VA PTSD examination, the Board finds that 
the veteran's statements regarding his medical history to 
have little credibility and, as such, little probative value.  
See Madden, supra.  

Most importantly, the preponderance of the medical evidence 
of record weighs against a current diagnosis of PTSD.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board notes that the two VA PTSD examinations contain 
conflicting psychiatric diagnoses.  Although the February 
2004 examination diagnosed the veteran as having PTSD, the 
link to service was somewhat tentative and the March 2006 
examination ruled out a diagnosis of PTSD.  The latter 
psychiatrist indicated that the veteran had a panic disorder 
with agoraphobia, related to a post-service 2002 motor 
vehicle accident.  Having reviewed this evidence, the Board 
finds that the more recent March 2006 PTSD examination has 
greater probative value than the February 2004 examination in 
determining whether the veteran meets the diagnostic criteria 
for a current diagnosis of PTSD.  Aside from the fact that it 
is the most recent examination, the March 2006 evaluation and 
opinion were more thorough in nature and the conclusion was 
supported by a more thorough rationale.  See Evans, supra.  
For example, the Board notes that, although the February 2004 
examiner indicated that he reviewed the claims file in a 
brief paragraph, he did not refer to any of its contents in 
his report.  In contrast, in the addendum to his report, the 
March 2006 examiner thoroughly expounded upon the evidence in 
the claims file, including the February 2004 examination.  In 
so doing, the examiner noted the many discrepancies between 
the veteran's contemporaneously reported history and the 
accounts in the records.  For example, the March 2006 
examiner noted that: in the February 2004 examination report, 
the veteran does not mention being in an auto accident in 
2002; implies that the 1974/75 cable accident caused him to a 
lose interest in soccer, a game he reportedly played into the 
mid-1990's; and reported experiencing different symptoms 
historically than those he recalled in the March 2006 
examination.  In addition, the Board notes that the February 
2004 examiner explained his diagnosis of PTSD in a sentence, 
indicating the veteran had "some symptoms" of the disorder.  
In contrast, the March 2006 examiner completely explained his 
diagnosis, noting the required criteria for PTSD, and 
indicating the symptoms the veteran displayed and failed to 
display.  Noting the thoroughness of the March 2006 VA 
examination and the clear rationale with citation to the 
clinical record, the Board finds that the latter examiner's 
opinion is of greater probative value in this matter.  See 
Evans, supra.  Neither examiner confirmed that a nexus 
existed between any current mental disorder and an incident 
or disorder incurred during service.  See 38 C.F.R. § 
3.304(f).

In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The March 2006 evaluation noted above is the most 
recent psychiatric examination; it was very thorough in 
nature and it specifically ruled out a current diagnosis of 
PTSD.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a current diagnosis 
of PTSD and, therefore, service connection must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49, 56.









ORDER

Service connection for post-traumatic stress disorder is 
denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


